Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 05/19/2019.
Claims 1-5 are examined in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites in part “at least one sealing station (5b) filling and sealing the flexible packages” in line 6, which renders the claim indefinite because it is unclear if the sealing station also has its own filling station separate from the filling station (5a). Clarification is required. For examination purposes, as best 
Regarding claim 1, the claim recites in part “respective left and right distal ends” in line 16, which renders the claim indefinite because it is unclear what structure is associated with the left and right distal ends. Is it the right and left distal ends of the horizontal guide OR right and left distal ends of the base structure? Clarification is required. 
Regarding claim 1, the claim recites in part “a mechanical movement transmission transmitting” in line 16, which renders the claim indefinite because it is unclear if this is describing a structure for transmitting movement or way of transmitting the movement.  Clarification is required. For examination purposes, as best understood, the Office has interpreted the above recitation to mean a mechanical movement transmission mechanism transmitting. The same reasoning applies to claim 2, lines 1-2.
Regarding claim 3, the claim recites in part “a primary transmission transmitting” in line 3, which renders the claim indefinite because it is unclear if this is describing a structure for transmitting movement or a sequence of operation in transmitting a movement.  Clarification is required. For examination purposes, as best understood, the Office has interpreted the above recitation to mean a primary transmission mechanism transmitting.
Regarding claim 3, the claim recites in part “a secondary transmission converting” in line 5, which renders the claim indefinite because it is unclear if this is describing a structure for transmitting movement or a sequence of operation in transmitting a movement. Clarification is required. For examination purposes, as best 

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the applicants claimed invention disclose a horizontal-type automatic packaging machine comprising: a pair of left and right gripper arms extending from said base structure 15perpendicular to said advancing direction, said left and right gripper arms having respective left and right proximal ends slidingly coupled to at least one proximal horizontal guide (22) parallel to the advancing direction fixed to the base structure and respective left and right distal ends; at least two pairs of left and right grippers mounted in the left and right gripper 20arms, said left and right grippers being operable for holding at least two flexible packages arranged in parallel; and a driving mechanism connected to said left and right proximal ends of the left and right gripper arms and moving the left and right gripper arms in opposite directions in relation to the base structure, moving one closer to the other for opening the 25flexible packages and moving one away from the other for closing the flexible packages, the base structure comprises an extension frame supporting at least one distal horizontal guide parallel to the advancing direction; said left and right distal ends of the left and right gripper arms are 30slidingly coupled to said distal 
The closest prior art of record includes the following:
MARTI (EP 2 522 584 A1) teaches a horizontal-type automatic packaging machine comprising, a carousel having a guide (1) defining a closed circuit with a work section (1a) and a return section (1b), a plurality of gripper-holding carriages (2) movable along said guide, with a gripper (3) to grip containers installed on each carriage, a drum cam (4) to drive the gripper-holding carriages (2) along the work section (1a), and a flexible traction member (6) to drive the gripper-holding carriages (2) along the return section (1b). The carousel comprises decoupling means and retaining means to accumulate the gripper-holding carriages (2) decoupled from the flexible traction member (6) in the return section (1b) in a maintenance position, leaving the work section (1a) clear, and auxiliary driving means and recoupling means to return the gripper-holding carriages to a work position.
However MARTI does not disclose the specific gripper-holding carriage, including the driving mechanism for driving the gripper arms as disclosed by applicants invention.

GARRIGA et al (US 20160122063 A1) teaches a horizontal-type automatic packaging machine comprising, comprising a number of guide means such as a track, which determine a closed route comprising a horizontal stretch and upon which at least a first and second carrying element slide, characterised in that the 
	However GARRIGA does not disclose the specific gripper-holding carriage, including the driving mechanism for driving the gripper arms as disclosed by applicants’ invention.
Neither MARTI or GARRIGA, or a combination thereof, teach the invention of the instant application.  Therefore, it would not have been obvious to incorporate the teachings of MARTI with GARRIGA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731